Case 1:17-cr-00183-TWP-TAB Document 65-1 Filed 07/11/19 Page 1 of 2 PageID #: 286




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
                         Plaintiff,                     ) CASE NO. 1:17-cr-00183-TWP-TAB
                                                        )
          vs.                                           )
                                                        )
  BUSTER HERNANDEZ,                                     )
                                                        )
                         Defendant.                     )

           ORDER ON UNOPPOSED MOTION TO CONTINUE FINAL PRETRIAL
                        CONFERENCE AND JURY TRIAL


          The Defendant, Buster Hernandez, by counsel, Mario Garcia, having filed his Unopposed

  Motion to Continue Final Pretrial Conference and Jury Trial,

          And the Court, having reviewed the Motion and being duly advised, now finds that the

  Motion is well taken and should be granted. The ends of justice served by the continuance

  sought herein outweigh the best interests of the public and Defendant to a speedy trial. Thus, the

  delay in the trial date attributable to this request for continuance is excludable under 18 U.S.C.

  §3161 et seq. Accordingly, it is,

          ORDERED that the Final Pretrial Conference set for July 31, 2019 be, and hereby is

  removed from the Court’s calendar and reset for _________________, 201__ at _____ __.M.,

  and further it is

          ORDERED that the Jury Trial set for August 19, 2019 be, and hereby is removed from

  the Court’s calendar and reset for _________________, 201__ at _____ __.M.



  DATED: _____________                                  ____________________________________
                                                        JUDGE, U.S. DISTRICT COURT
Case 1:17-cr-00183-TWP-TAB Document 65-1 Filed 07/11/19 Page 2 of 2 PageID #: 287




  Distribution: All ECF Parties
